Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Content of Specification
The disclosure is objected to because of the following informalities:  The disclosure cites various prior art which appear to be NPL documents without fully identifying all the required information.  
Appropriate correction is required.
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”

The examiner has not checked the specification to the extent necessary to determine the presence of all possible minor errors (grammatical, typographical and idiomatic). Cooperation of the applicant(s) is requested in correcting any errors of which applicant(s) may become aware of in the specification, in the claims and in any future amendment(s) that applicant(s) may file.
Applicant(s) is also requested to complete the status of any copending applications referred to in the specification by their Attorney Docket Number or Application Serial Number, if any.
The status of the parent application(s) and/or any other application(s) cross-referenced to this application, if any, should be updated in a timely manner.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in IN on April 17, 2019. It is noted, however, that applicant has not filed a certified copy of the 201821039366 application as required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. This rejection is based upon the concept of undue experimentation associated with a determination of the metes and bounds of the invention.
There are eight factors considered by the Federal Circuit in the determination of undue experimentation, In re Wands, 8 USPQ2d 1400 (1988).  These factors are:  the nature of the invention, the breadth of the claims, the state of the prior art, the predictability or unpredictability of the art, the amount of direction or guidance presented, the presence of absence of working examples, the relative skill of those in the art, and the quantity of experimentation necessary.  The examiner will discuss these factors as they apply to the instant invention.
The claimed invention is directed to a molasses pre-clarification process utilizing a “polyelectrolyte” and an “inoculum”.  The specification does not provide an example of either a polyelectrolyte or an inoculum and therefore, the burden associated with the determination of functional materials within this broad genus remains problematic.
The claims are extremely broad in the recitation of “polyelectrolyte” and “inoculum”.  There are numerous and myriad polyelectrolytes and inoculums with completely different characteristics and functionality neither contemplated nor disclosed by applicant that fall within the scope of this terminology.  Accordingly, absent a very specific definition, such must be analyzed on a case-by-case basis and that the potential materials within the scope of the instant claim are nearly limitless.
In the prior art various polyelectrolytes are mentioned as are numerous inoculums however it would require extensive experimentation to determine an appropriate candidate for use with molasses and there is no degree of predictability in the use of polyelectrolytes or the inoculums, the success of such use is completely dependent on the composition and specific structure of the polyelectrolyte material and the chosen inoculum.  Absent an exact characterization of the nature of the material, the skilled artisan will not be directly led to which polyelectrolyte and inoculum are functional for a given process.
The instant disclosure provides no guidance.  No other information is presented that would provide the skilled artisan the necessary information required.  This lack of disclosure, with no other guidance regarding the myriad different chemical compositions or inoculums, is insufficient for one of ordinary skill in the art to make a determination regarding the scope of materials covered by the invention.  Additionally, the specification provides no working examples, working examples only recite “polyelectrolyte” and “inoculum”.   
As a result, the quantity of experimentation required of a person having ordinary skill in the art would be undue in the absence of further guidance, as the number of possible species within the terminology "polyelectrolyte" and “inoculum” would confound the artisan required to determine acceptable functionality as polyelectrolytes may be classified as anionic and cationic and there is a myriad of inoculants.  The artisan would be presented with myriad polyelectrolytes with myriad physical and chemical characteristics and such would result in an excessive amount of experimentation to determine the scope of the instantly claimed composition and inoculant.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the instant claim is to “cooling the polyelectrolyte treated molasses up to 32°C” and it is unknown whether the mixture is being cooled to 32°C or whether the mixture is being cooled by up to 32°C.  Either will be examined.
Claim 1 recites the limitation "5-20% inoculum mixture" in line 11.  There is insufficient antecedent basis for this limitation in the claim as no inoculum mixture has been formed.
The remaining claims depend from the instant claim and are likewise rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (NPL, Doctor of Philosophy dissertation, pp,1-245, 1992) and further in view of Clarke (USP 5,454,875), Gough et al. (NPL, Appl. Microbiol. Biotechnology., v 46, pp 187-190, 1996) hereafter Gough and Patil (NPL, 2015 Workshop of the Int. Soc. Sugar Cane Technologists, pp 1-33, 2015).
	Considering Claims 1 and 4, Iqbal discloses a study on the recovery of sugars from cane molasses wherein molasses is pre-treated prior to treating it by continuous simulated moving bed-exclusion chromatography wherein the molasses is first diluted with water to about 25-45 Brix and heated from 70° to 80°C before adding 3% of a polyelectrolyte.  The polyelectrolyte-treated molasses is supplied to a decanter for 75 minutes thereby falling within the instantly claimed ranges.  Iqbal does not disclose maintaining the above temperature range therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that the mixture would have cooled during decanting (pg 71-73 and Table 7).
	Iqbal does not discuss a carbonation step with carbon dioxide or preparing a fermentation liquor.
	Clarke discloses that carbonation with carbon dioxide is commonly known by the ordinary skilled artisan as part of a molasses purification step wherein the molasses is diluted with water to a Brix of 30 to 70 and heated to a temperature of from 20° to 60°C before it is carbonated with carbon dioxide and diluted with a water/solvent (Abstract and Col. 3, ln 42-63).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to modify the process of Iqbal with the carbonation step of Clarke as Clarke discloses that divalent cations can be precipitated out of solution (Col. 3, ln 54-63) thereby producing a fertilizer by-product (Col. 2, ln 32-49).
	Gough discloses the use of molasses as a fermentation feedstock which is combined with a thermotolerant yeast (inoculum) mixture wherein the molasses is diluted to give a Brix of between 5 and 44 with 5% yeast (Materials and Methods, Table 1).
	Patil discloses a process of utilizing Saccharomyces cerevisiae micro-organism, VSI-1011 strain, at a temperature of 32°C with other strains utilized at temperatures from 28°C to 30°C (Pg 13) wherein the process is designed to be integrated into existing molasses based distilleries (Pg 11) making the temperature dependent upon the particular micro-organism.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the proper fermentation temperature depending upon the particular micro-organism employed.
In the instant case, the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) 773 (Fed. Cir. 1985).
	Considering Claims 2 and 3, the significance of Iqbal, Clarke, Gough and Patil as applied to Claim 1 is explained above.
	Iqbal does not disclose the rate of carbonation.
	Clarke discloses the use of carbon dioxide to slowly carbonate molasses (Col. 3, ln 54-63) which is interpreted to encompass the instantly claimed ranges as Clarke desires the carbonation to be conducted slowly and therefore this is a result effective variable.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention to determine the proper carbon dioxide flow rate through routine experimentation to effect the slow carbonation of the molasses.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iqbal (NPL, Doctor of Philosophy dissertation, pp,1-245, 1992) in view of Clarke (USP 5,454,875), Gough et al. (NPL, Appl. Microbiol. Biotechnol., v 46, pp 187-190, 1996) hereafter Gough and Patil (NPL, 2015 Workshop of the Int. Soc. Sugar Cane Technologists, pp 1-33, 2015) as applied to claims 1 and 4 as evidenced by Prati et al. (NPL, Food Science and Technology (Campinas), pp 776-783, 2010) hereafter Prati. Technol. Aliment., Campinas, v 30, I 3, pp 776-783, 2010).
	Considering Claim 5, the significance of Iqbal, Clarke, Gough and Patil as applied to Claims 1 and 4 is explained above.
	Iqbal discloses the use of 3 ppm of a polyelectrolyte as discussed above however does not disclose the use of 5 ppm.  However, the ordinary skilled artisan would understand that 5 ppm is the maximum allowed by US regulators as evidenced by Prati who discloses the use of 0, 2ppm and 4ppm (Pg 777).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instantly claimed invention that 5 ppm would be the maximum concentration of polyelectrolyte.
Conclusion
	Claims 1-5 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B CALL whose telephone number is (571)270-7576. The examiner can normally be reached Part-time M/Tu or W/Th/F 0600 to 1630 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS B CALL/Primary Examiner, Art Unit 1732